FILED
                              NOT FOR PUBLICATION                           JUN 29 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



LOCHIN NAIMDII, a.k.a Lochin Naindii;            No. 10-70014
et al.,
                                                 Agency Nos.      A097-608-281
               Petitioners,                                       A097-608-282
                                                                  A097-608-283
  v.                                                              A097-608-284

ERIC H. HOLDER, Jr., Attorney General,
                                                 MEMORANDUM *
               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Lochin Naimdii and his family, natives and citizens of Mongolia, petition for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing their

appeal from an immigration judge’s decision denying their application for asylum,




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence, Gu v. Gonzales, 454 F.3d 1014, 1018 (9th Cir. 2006), and we deny the

petition for review.

       Naimdii testified to one incident in Mongolia where the police kicked or

pushed him in the back and detained him for one day. Substantial evidence

supports the BIA’s finding that Naimdii did not establish past persecution based on

this experience. See id. at 1020-1021 (concluding no past persecution where

petitioner was detained for three days, interrogated, and struck with a rod ten

times). In the absence of past persecution, Naimdii’s humanitarian asylum claim

necessarily fails. See 8 C.F.R. § 1208.13(b)(1)(iii). Further, substantial evidence

supports the BIA’s finding that Naimdii failed to establish a well-founded fear of

future persecution. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003)

(possibility of future persecution too speculative). Accordingly, Naimdii’s asylum

claim fails.

       Because Naimdii failed to establish eligibility for asylum, he necessarily

failed to meet the more stringent standard for withholding of removal. See Zehatye

v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).




                                          2                                       10-70014
      Finally, substantial evidence supports the BIA’s denial of CAT relief

became Naimdii failed to establish it is more likely than not he will be tortured if

returned to Mongolia. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                           3                                    10-70014